       Case 3:20-cr-00099-SMR-SBJ Document 34 Filed 05/24/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF IOWA
UNITED STATES OF AMERICA,      )
                               )
               Plaintiff,      )
                               )
                 vs.           )                  CASE NO. 3:20-cr-00099
                               )
VALENTINO GIOVANNI MCCAMPBELL, )
                               )
               Defendant.      )

       REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

           The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered a

plea of guilty to Count 2 of the Indictment. After cautioning and examining the Defendant under

oath concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea was

knowing and voluntary as to the count, and that the offense charged is supported by an independent

factual basis concerning each of the essential elements of such offense. Defendant understands and

agrees to be bound by the terms of the Plea Agreement. I further determine the United States of

America has established the requisite nexus between the offense and the property it seeks in

forfeiture. I, therefore, recommend that the plea of guilty be accepted, that a pre-sentence

investigation and report be prepared, and that the Defendant be adjudged guilty and have sentence

imposed accordingly.

________May 24, 2021_________                __________________________________________
Date                                                STEPHEN B. JACKSON, JR.
                                                UNITED STATES MAGISTRATE JUDGE

                                            NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from
the date of its service shall bar an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
